Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see remarks Pages 7-8, filed 11/09/2021, with respect to rejection of claims under double patenting have been fully considered and are not persuasive as terminal disclaimer has not been filed. The rejection has been maintained.

Applicant’s arguments, see remarks Pages 8-17, filed 11/09/2021, with respect to rejection of claim 21 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejections would have been withdrawn when the amendments are entered.

 
Applicant argues, see remarks Page 11-12, “The Office cites to Brown with respect to these claim elements. Brown describes “generating cartoonized representations of a subject and incorporating the cartoonized representations into an animated video.”……… “[A] menu-driven interface is used to input the customizing information which is used to populate a data structure that drives a script or program that controls a content management system.” Brown, { [0053]. “Based on the data input, render and record the pre-recorded video prior to the playback, wherein the model is manipulated according to the input directing manipulation. Rather, Brown describes that the video is only recorded after all of the steps 500-510 are completed. Thus, step 504 of Brown does not occur to a pre-recorded video.

Examiner replies, the above argument for the amended limitation is persuasive. The rejection would have been withdrawn when the amended claim is entered. Further search is required for deciding patentability.

Applicant argues, see remarks pages 12-13, “Ritter describes “a distribution entity distributes media containing at least one embedded advertisement and a hidden artifact designed to draw a user's attention to the advertisement.” 
……….“Subsequently, the playback application 310 receives playback resume input from the user 106A (522). The playback resume input indicates to the playback application 310 that the user 106A wants to resume playback of the video 206. In response to receiving the playback resume input, the playback application 310 resumes playback of the video 206 (524).” Ritter, [0090]. Accordingly, Ritter describes resuming playback of the video after receiving resume input………………….The cited portions of 

Examiner replies, the argued limitation is not cited from Ritter. Therefore applicant’s argument is moot.


Applicant argues, see remarks Pages 13-14, “The cited portions of Ritter fail to teach or suggest identifying one or more other scenes of the pre-recorded video based at least on the one or more other scenes comprising the object as originally rendered in the pre-recorded video and replacing the one or more other scenes of the pre-recorded video with additional new video of the one or more other scenes including the object as modified. The cited portions of Ritter fail to teach or suggest causing the playback of the pre-recorded video to be resumed to the client device in response to resume input from the client device, wherein the scene of the pre-recorded video is replaced by the new video for the resumed playback, and wherein the resumed playback includes playback of the new video and the additional new video that replaced the one or more other scenes of the pre-recorded video……Furthermore, the Office has not stated a proper reason to combine the teachings of the cited art. The Office asserts that it would have been obvious to combine the teachings of Gregg, Chalozin, Brown, and Ritter because “[t]he motivation for the above is to provide a chance to the user to differently modify original video.” Office Action, p. 43. …….However, Ritter merely describes that playback 

Examiner replies, the argued limitation relating to “identifying one or more other scenes of the pre-recorded video based at least on the one or more other scenes” is not recited in any of the claim of current application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454.  The examiner can normally be reached on 8 am-4 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SAPTARSHI MAZUMDER/Primary Examiner, Art Unit 2612